DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendment is persuasive.  The art and form based rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.  
Claims 1-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  and a passive turn off device is disabled from deactivating the switch when the energy transfer is active, wherein the passive turn off device passively deactivates the switch when the energy transfer is inactive, wherein a switching cycle of the On-Off Keying technique includes: generating a negative voltage at the output side using a negative charge pump; starting an On-Off Keying process to drive a gate of a passive turn off device below a source to stop the passive turn off device from conducting; and stopping the On-Off Keying process to discharge the negative voltage to enable the passive turn off device to conduct.

Claim 11: wherein the isolation device for activating the switch further comprises voltage generation capabilities to generate output voltages at the output side, provides common mode transient immunity between the input side and the output side, and provides pin to pin compatibility that utilizes a standard pin layout of the apparatus; a passive turn off device configured to passively deactivate the switch when the energy transfer is inactive; and a negative charge pump configured to disable the passive turn off device from deactivating the switch when the energy transfer is active.

Claim 17: wherein the isolation device for activating the switch further comprises voltage generation capabilities to generate output voltages at the output side, provides common mode transient immunity between the input side and the output side, and provides pin to pin compatibility that utilizes a standard pin layout of the apparatus without additional power pins; and a passive turn off device configured to passively deactivate the switch when the energy transfer is inactive, wherein the passive turn off device is disabled from deactivating the switch when the energy transfer is active.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839